        Case 3:20-cv-01816-IM       Document 44   Filed 03/05/21   Page 1 of 3



Jeffrey M. Edelson, OSB # 880407
JeffEdelson@MarkowitzHerbold.com
Nathan D. Burcham, OSB #182509
NathanBurcham@markowitzherbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
Kelly K. Simon, OSB # 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
  FOUNDATION OF OREGON
PO Box 40585
Portland, OR 97240
Tel: (503) 227-6928
Nicholas S. Cady, OSB # 113463
nick@cascwild.org
CASCADIA WILDLANDS
PO Box 10455
Eugene, OR 97440
Tel: (541) 434-1463
Elisabeth Holmes, OSB # 120254
eli@willametteriverkeeper.org
WILLAMETTE RIVERKEEPER
PO Box 293
Eugene, OR 97440
Tel: (541) 870-7722
      Attorneys for Plaintiffs
                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                PORTLAND DIVISION
NORTHWEST CENTER FOR                                        No. 3:20-cv-01816-IM
ALTERNATIVES TO PESTICIDES,
WILLAMETTE RIVERKEEPER,                                    PROOF OF SERVICE
CASCADIA WILDLANDS, NEIGHBORS
FOR CLEAN AIR, AND 350PDX,
                                   Plaintiffs,
       vs.
U.S. DEPARTMENT OF HOMELAND
SECURITY; ALEJANDRO MAYORKAS, in
his capacity as Secretary, U.S. Department of
Homeland Security,
                                 Defendants.



Page 1 - PROOF OF SERVICE
           Case 3:20-cv-01816-IM        Document 44       Filed 03/05/21    Page 2 of 3




         I hereby certify that on November 2, 2021, I caused true and correct copies of the

summonses and Complaint to be sent via Certified Mail, in accordance with Fed. R. Civ. P.

4(i)(2), with postage fully paid thereupon, upon the DHS defendants at the addresses listed

below:

            1) Chad Wolf, in his official capacity as Acting Secretary,
               U.S. Dept. of Homeland Security
               2707 Martin Luther King Jr. Avenue, SE
               Washington, DC 20528-0485

            2) Office of the General Counsel
               2707 Martin Luther King Jr. Avenue, SE
               Washington, DC 20528-0485

         I hereby certify that on November 9, 2021, I caused true and correct copies of the

summonses and Complaint in to be sent via Certified Mail, in accordance with Fed. R. Civ. P.

4(i)(2), with postage fully paid thereupon, upon the defendants at the addresses listed below:

            3) Civil Process Clerk
               U.S. Attorney’s Office
               1000 SW 3rd Avenue, Suite 600
               Portland, Oregon 97204

            4) Attorney General of the U.S.A.
               950 Pennsylvania Avenue, NW
               Washington, DC 20530-0001

         Though Plaintiffs did not receive USPS return receipts by mail for the certified mailings

referenced above, the USPS’ online tracking tool indicates service was completed at addresses

1), 3), and 4) on or before November 18, 2020. (See Decl. of Nathan Burcham in Support of

Proof of Service, Exs. 1-4.) For service on 2) DHS’s Office of the General Counsel, the USPS




Page 2 - PROOF OF SERVICE
            Case 3:20-cv-01816-IM     Document 44      Filed 03/05/21    Page 3 of 3




online tracking information is not available; however, Defendants’ counsel confirmed via email

that service was completed on November 16, 2020. (See id. Ex. 5.)

          DATED this 5th day of March, 2020.
                                     MARKOWITZ HERBOLD PC

                                     By:   s/ Nathan D. Burcham
                                           Jeffrey M. Edelson, OSB # 880407
                                           JeffEdelson@MarkowitzHerbold.com
                                           Nathan D. Burcham, OSB #182509
                                           NathanBurcham@markowitzherbold.com
                                           Telephone: (503) 295-3085
                                           Kelly K. Simon, OSB # 154213
                                           ksimon@aclu-or.org
                                           AMERICAN CIVIL LIBERTIES UNION
                                           FOUNDATION OF OREGON
                                           Telephone: (503) 227-6928
                                           Nicholas S. Cady, OSB # 113463
                                           nick@cascwild.org
                                           CASCADIA WILDLANDS
                                           Eugene, OR 97440
                                           Telephone: (541) 434-1463
                                           Elisabeth Holmes, OSB # 120254
                                           eli@willametteriverkeeper.org
                                           WILLAMETTE RIVERKEEPER
                                           Telephone: (541) 870-7722
                                           Of Attorneys for Plaintiffs
1109409




Page 3 - PROOF OF SERVICE
